Title: From George Washington to William Heath, 1 February 1781
From: Washington, George
To: Heath, William


                        
                            Dear Sir
                            Head Quarters New Windsor Febry 1st 1781
                        
                        Capt. Lincoln & Lieut. Eldred, Prisoners lately exchanged, having applied for an extinsion of their
                            furloughs beyond the first of April—I shall have no objections to any reasonable indulgences in such extraordinary cases.
                            but cannot undertake to act upon particular applications, as this might counteract the general Arrangements made by the
                            Commanding officers of Regts who ought to be consulted, & give their Certificates that the services of the
                            applicants may be dispensed with, for the time proposed, before the Indulgence is granted. I am Dear Sir Your Most Obedt
                            & Very Hble Servt
                        
                            Go: Washington
                        
                    